DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dental implant with bore hole of all the claims and the facing surface with light reflecting and refracting facets formed thereon must be shown or the feature canceled from the claims.  The only drawings showing support for structure of the invention appear to be directed to general dental crowns in Fig. 7 with no facets.  Perhaps Applicant meant the claims to be directed to dental crowns rather than dental implants, however the claims are very broad at the moment and do not make this clear.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the lateral dimension and the depth dimension being mm sized”.  It is unclear what is meant by “mm sized”, which appears to be referring to millimeter sized, however any object is capable of being measured in millimeters.  It is also noted there is no special definition of mm sized in the specification. 
Claim 14 recites “implantable into the gum bone of a human”, however it is unclear what is meant by “gum bone” since gum and bone are separate parts of the body.
Claims 15-17 recite features of a “facing surface”, however it is unclear what this facing surface on a dental implant would be and where it is located thereon.  Claim 17 further leads to unclarity discussing tooth shape, as dental implants themselves are root shaped, rather than crown shaped.  If Applicant is intending to claim a crown, that would be a separate structure, and should be made clear that is the intention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Rubbert (2013/0244208).
Rubbert shows a dental implant comprising an implant body made of diamond material (Fig. 31; diamond coating of [0025]), the implant body being provided with a bore hole that has at least one lateral dimension and a depth dimension the lateral dimension and the depth dimension being mm sized (bore extending from top of Fig. 31 into the implant); wherein said bore hole is substantially formed by laser light being directed at the implant body to form said bore hole by softening said diamond material at an intended location of said bore hole (this is considered product-by-process where only the resulting structure of a bore hole in an implant made of diamond material is at issue which has been addressed above).  With respect to claims 2-4, 9-12, 18, these manufacturing steps are again considered product-by-process where only the resulting structure of a bore hole in an implant made of diamond material is at issue which has been addressed above.  With respect to claim 5, wherein the bore hole substantially 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772